United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0344
Issued: April 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 2, 2019 appellant filed a timely appeal from a November 4, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 4, 2019 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability commencing October 23, 2015 causally related to his accepted September 29, 1998
employment injury.
FACTUAL HISTORY
On October 14, 1998 appellant, then a 24-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on September 29, 1998 he sustained injury when he participated
in a take-down maneuver during a training session while in the performance of duty.4 OWCP
accepted his claim for displacement of cervical intervertebral disc without myelopathy and paid
appellant appropriate compensation for periods of disability. Appellant periodically stopped work
and returned to work in limited-duty jobs for the employing establishment.
In a January 4, 2007 report, Dr. Steven Scherping, a Board-certified orthopedic surgeon,
indicated that appellant reported that, in November 2006, he began to develop recurrent severe
pain in his posterior neck and posterior shoulder girdles while working for the employing
establishment. He noted that appellant indicated that there was no obvious history of trauma or
precipitating event for this pain. Dr. Scherping diagnosed rule out cervical disc herniation/cervical
spinal stenosis. In a February 26, 2007 report, he again discussed appellant’s reported symptoms
beginning in November 2006. Dr. Scherping opined that appellant’s September 29, 1998 injury
was within a reasonable degree of medical certainty responsible for his cervical disc herniation
and associated symptoms “both at that time as well as currently.”
In an April 21, 2009 report, Dr. Angele C. Seiler, a Board-certified internist, evaluated
appellant for neck pain due to a recent nonwork-related motor vehicle accident, which occurred
when he was stopped in his vehicle and rear-ended by another car. She noted that appellant had a
history of cervical disc degeneration that periodically caused pain and was not bothering him
before the motor vehicle accident occurred.
Appellant stopped work on October 23, 2015. On October 24, 2018 he filed a notice of
recurrence (Form CA-2a) alleging a recurrence of disability on October 23, 2015 due to his
September 29, 1998 employment injury. Appellant asserted that his “first recurrence” occurred
on September 3, 2006 when he went to the emergency room due to cervical pain from C6 and C7
cervical disc herniations related to his 1998 injury. He alleged that “the most recent recurrence”
occurred on October 23, 2015 when his condition degenerated to the point he could no longer hold
his head up.
Appellant submitted an October 10, 2018 report from Dr. Imran Siddiqui, a Board-certified
physical medicine and rehabilitation physician, who discussed his treatment of appellant’s cervical
condition since February 2018. Dr. Siddiqui noted that Dr. Scherping had indicated that
appellant’s reported cervical problems in February 2007 were the direct result of a progression of
symptoms related to his initial injury in 1998. He reported that appellant continued to have
occasional symptomatic flare-ups, but his condition was reasonably managed until 2015 when he
was lifting heavy boxes at work and felt a strong “pop” in his neck followed by severe debilitating
pain. Dr. Siddiqui indicated that, given the medical history and objective diagnostic findings, it
4

OWCP assigned the claim File No. xxxxxx566.

2

was within a reasonable degree of medical certainty that the 1998 trauma led to post-traumatic
arthritic changes in appellant’s cervical spine, which ultimately led to the deterioration that he
experienced as symptomatic flare-ups in both 2006 and 2015.
In a development letter dated February 6, 2019, OWCP requested that appellant submit
additional evidence in support of his recurrence of disability claim. In particular, it requested that
he submit records of any medical treatment received between late-1998 and early-2007. OWCP
afforded appellant 30 days to submit the requested evidence.
Appellant submitted additional medical reports, most of which were produced in 2015 and
2016.5 In a November 11, 2015 report, Dr. Victor Ibrahim, a Board-certified orthopedic surgeon,
indicated that appellant continued to have chronic diffuse neck pain and feelings of constant spasm
and tightness. On November 17, 2015 he advised that appellant had been under his care since
August 2015 at which time he presented with severe progressive neck pain that was initiated by
an employment-related incident and exacerbated “with prolonged work, standing or sitting.” In a
December 11, 2015 report, Dr. Ibrahim noted that appellant continued to have axial neck pain. He
indicated that appellant continued on his current opioid regimen and that he had been having
trouble managing his pain. In a February 1, 2016 attending physician’s report (Form CA-20),
Dr. Ibrahim listed a date of injury of October 23, 2015 and a history of injury of “moving heavy
boxes in his office.” He diagnosed myofascial cervical pain, checked a box marked “Yes”
indicting that the diagnosed condition was related to the reported work activity,6 and found
disability commencing October 26, 2015.
In a January 6, 2016 report, Dr. Austin Churchill, a Board-certified physical medicine and
rehabilitation physician, indicated that appellant’s current neck pain, dysfunction, and magnetic
resonance imaging (MRI) ﬁndings were a direct result of the initial injury in 1998. He noted that
appellant had post-traumatic cervical spine degenerative changes and indicated that the natural
history of his disorder was that of slow progression over many years with periods of aggravation
and acquiescence. Dr. Churchill indicated, “The initial injury during that training session in 1998
has [led] to early onset progressive degenerative cervical spine disease that has now reached a
point that it interferes significantly with day[-]to[-]day function.”
By decision dated May 23, 2019, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a recurrence of disability commencing October 23,
2015 causally related to his accepted September 29, 1998 employment injury.
On August 22, 2019 appellant requested reconsideration of the May 23, 2019 decision. He
submitted a June 28, 2019 report from Dr. Siddiqui who indicated that the main diagnosis of the
initial injury in 1998 was disc herniation at C6-7 with encroachment on the spinal cord.
Dr. Siddiqui noted that in 2007 appellant had an aggravation of the initial injury. He indicated that
it was important to note that there was no specific trauma in 2007. Dr. Siddiqui noted that the
“incident in 2015” also was an aggravation of the prior injury from 1998. He advised that the
5

Appellant submitted a copy of a traumatic injury claim (Form CA-1) he filed on December 7, 2015 in which he
alleged that he sustained an injury on October 23, 2015 when he lifted a box and felt a sudden shooting pain in his
neck and spasm in his neck/shoulder while in the performance of duty. His claim for an October 23, 2015 traumatic
injury was denied by OWCP in February 29 and September 7, 2016 decisions under File No. xxxxxx509 and is not
the subject of the present appeal.
6

Dr. Ibrahim added the notation, “Injury caused neck strain/pain.”

3

motor vehicle accident in 2009 also may have caused some aggravation, but did not cause a break
in the causal link with the original injury in 1998. Dr. Siddiqui opined that the fact that the
degeneration was focused on the C6-7 area, the area of initial injury, showed that the degeneration
was post traumatic in nature and was neither age related nor caused by general repetitive stress.
By decision dated November 4, 2019, OWCP denied modification the May 23, 2019
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.7 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.8
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.9 Where no such rationale is present,
the medical evidence is of diminished probative value.10
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work.11 As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition, or a change in the nature and extent of the limited-duty job requirements.12

7

20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued February 27, 2019).

8

Id.

9

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

10

H.T., Docket No. 17-0209 (issued February 8, 2018).

11

See D.W., Docket No. 19-1584 (issued July 9, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020);
Terry R. Hedman, 38 ECAB 222 (1986).
12

C.B., Docket No. 19-0464 (issued May 22, 2020); see R.N., Docket No. 19-1685 (issued February 26, 2020);
Terry R. Hedman, id.

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing October 23, 2015 causally related to his accepted September 29, 1998
employment injury.
In support of his claim, appellant submitted an October 10, 2018 report from Dr. Siddiqui
who noted that Dr. Scherping had indicated that appellant’s reported cervical problems in
February 2007 were the direct result of a progression of symptoms related to his initial injury in
1998. Dr. Siddiqui advised that appellant continued to have occasional symptomatic flare-ups, but
his condition was reasonably managed until 2015 when he was lifting heavy boxes at work and
felt a strong “pop” in his neck followed by severe debilitating pain. He indicated that, given the
medical history and objective diagnostic findings, it is within a reasonable degree of medical
certainty that the 1998 trauma led to post-traumatic arthritic changes in appellant’s cervical spine,
which ultimately led to the deterioration that he experienced as symptomatic flare-ups in both 2006
and 2015.
In a June 28, 2019 report, Dr. Siddiqui advised that the main diagnosis of the initial injury
in 1998 was disc herniation at C6-7 with encroachment on the spinal cord. He noted that, in 2007,
appellant had an aggravation of the initial injury. Dr. Siddiqui indicated that it was important to
note that there was no specific trauma in 2007. He opined that the “incident in 2015” also was an
aggravation of the prior injury from 1998. Dr. Siddiqui advised that the motor vehicle accident in
2009 also may have caused some aggravation, but did not cause a break in the causal link with the
original injury in 1998. He opined that the fact that the degeneration was focused on the C6-7
area, the area of initial injury, showed that the degeneration was post-traumatic in nature and was
neither age related nor was caused by general repetitive stress.
The Board finds, however, that these reports are of limited probative value because
Dr. Siddiqui did not provide adequate medical rationale in support of his opinion on causal
relationship. Dr. Siddiqui did not describe the accepted September 29, 1998 employment injury
in any detail or explain how it would have been competent to cause a recurrence of disability on
or after October 23, 2015. The case record lacks bridging evidence for a number of years,
particularly between late-1998 and early-2007,13 and Dr. Siddiqui failed to explain why appellant’s
work stoppage on October 23, 2015 was due to a spontaneous recurrence of the September 29,
1998 employment injury, rather than due to a nonwork-related cause or due to the sustaining of a
new work injury on October 23, 2015 or some other date.14 Dr. Siddiqui opined that the
September 29, 1998 employment injury caused post-traumatic arthritic changes in appellant’s
cervical spine, but OWCP has not accepted an employment-related arthritic condition and
Dr. Siddiqui has not provided a rationalized medical opinion establishing such a condition. The
Board has held that a report is of limited probative value regarding causal relationship if it does

13

See L.A., Docket No. 18-1570 (issued May 23, 2019) (regarding the importance of bridging evidence in
establishing causal relationship).
Appellant’s claim for an October 23, 2015 traumatic injury was denied by OWCP on February 29 and
September 7, 2016 decisions under File No. xxxxxx509 and is not the subject of the present appeal.
14

5

not contain medical rationale explaining how a given medical condition/level of disability has an
employment-related cause.15 Therefore, these reports are insufficient to establish appellant’s claim.
Appellant also submitted reports from 2015 and 2016 of Dr. Ibrahim and Dr. Churchill,
which discussed appellant’s medical condition around the time of the claimed recurrence of
disability, but these reports are of no probative value on the underlying issue of this claim because
they do not contain an opinion that appellant sustained a recurrence of disability on or after
October 23, 2015 causally related to his accepted September 29, 1998 employment injury. The
Board has held that a medical report is of no probative value on a given medical matter if it does
not contain an opinion on that matter.16 Therefore, these reports are insufficient to establish
appellant’s claim.
As appellant has not submitted any rationalized medical evidence establishing a recurrence
of disability on or after October 23, 2015 causally related to his accepted September 29, 1998
employment injury, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing October 23, 2015 causally related to his accepted September 29, 1998
employment injury.

15

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

16

T.H., Docket No. 18-0704 (issued September 6, 2018); see also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018); Charles H. Tomaszewski, 39 ECAB 461 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

